IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30341
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CAROLE A. TAYLOR,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-20065-2
                       --------------------
                         February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Carole A. Taylor appeals the sentence imposed following her

guilty plea to conspiracy and theft of mail.   She contends that

the district court abused its discretion in departing upward

pursuant to U.S.S.G. § 4A1.3, which provides for a departure when

the defendant’s criminal history category significantly

underrepresents her history or the likelihood that she may commit

further crimes.   We find no clear error in the district court’s

findings that Taylor’s criminal history category underrepresented

the seriousness of her history and that her mental condition was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30341
                               -2-

not a factor in the instant offense.     See United States v. Laury,

985 F.2d 1293, 1310 (5th Cir. 1993).    We also perceive no abuse

of discretion in the court’s decision to depart because of her

extensive criminal history.   See id.

     Taylor argues that, in any event, the extent of the district

court’s departure was unreasonable.     We conclude that the court

did not abuse its discretion in this regard.     See United States

v. Hawkins, 87 F.3d 722, 728 (5th Cir. 1996).

     AFFIRMED.